EXhibit A

LA COTE DISTRICT COURT July 14, 2017

 

LAWSUIT SEEKING DAMAGES
FOR TORTS

(Art. 41 and thereafter 010 the Code OfObligations)

SIMPLIFIED PROCEDURE

(Litigious Value: CHF 17,221.70)

for

Zdenek Bakala, residing at_

but Who for the present case elects domicile at the Law F irm Of BianchiSchWald Sérl (Sociéte' 191
responsabilite limite'e [LLC]), 5, rue Jacques-Bahnat, Case postale 5839, 121 l Geneva ll and represented
by Jean-Marc Carnicé, Esq. and Philippe Neyroud, Esq. (Exhibit O)

Plaintiff

V€I`SUS

P__p_l<m a»@$idwgat_

Defendant

I. SUBMISSIONS
Zdenek Bakala has the honor of submitting the following

MAY IT PLEASE THE DISTRICT COURT OF LA COTE
In advance

- Declare the present request to be admissible;
- Observe that the plaintiff has waived recourse to the conciliation procedure;

Maz`nly

- Order Pavol Krupa to pay the sum of CHF l7,221.70 to Zdenek Bakala, with interest of 5% per
year starting on April lO, 2017, as damages and interest;
- Also order payment of fees and expenses

II. SUBJECT OF THE DISPUTE

The defendant launched virulent attacks against the plaintiff, inciting the public to attack the defendant’s
person and property in Nyon, notably by posting videos on the lnternet. In particular, he organized a
public protest that was to be held outside the defendant’s residence, inviting unemployed miners and
supporters of the Banik Ostrava soccer club who are known for their hooliganism, to travel to Nyon,
stating that even if local administrative authorities did not issue a permit, he would continue with the
protest nonetheless

This hate-filled incitements to commit acts of violence were broadcast by taking of advantage of the
resentment felt by laid-off miners following the collapse of the largest mining complex in the Czech
Republic, by erroneously saying that this collapse was the fault of the plaintiff, who was involved in its
restructuring

The aim of the present request is to obtain reparation for the damage directly related to the security
measures required by these calls to violence.

III. FACTS

l().

The Plaintiff

The plaintiff is an entrepreneur and investor of Czech origin.

Exhibit l: Excerpt from the website http://www.fondation-Zmb/ch/fr/our-founders
ln l981, he emigrated from Czechoslovakia to the United States at the age of l9.
Exhibit l: Excerpt from the website http://www.fondation-Zmb/ch/fr/our-founders

After learning English, he was accepted to the University of California, Berkeley, and then he got
an MBA from Dartmouth College in New Hampshire

Exhibit l; Excerpt from the website http://www.fondation~zmb/ch/fr/our-founders

He then worked as a banker in New York City with Drexel Burnham Lambert and Bank of
America, before moving to London to start ajob with Credit Suisse First Boston.

Exhibit l: EXcerpt from the website http://www.fondation-zmb/ch/fr/our-founders

Following the Velvet Revolution in 1989 in Czechoslovakia, he returned to Prague in order to set
up Credit Suisse’s first office there.

Exhibit l; Excerpt from the website http://www.fondation-zmb/ch/fr/our-founders

ln 2004, the plaintiff and several partners acquired the company Karbon lnvest in the Czech
Republic. This company is the owner of OKD, the country’s largest coal power and coking
company.

Exhibit l: Excerpt from the website http://www.fondation-zmb/ch/fr/our-founders

The plaintiff moved to Switzerland in 2009, and since that time has lived in Nyon with his wife and
four children, ages l l, 8, 9 and 3.

Exhibit 2: Certifrcate of residence

Evidence: Examination or deposition of the parties

The Defendant

The defendant is a Slovakian entrepreneur residing in Slovakia.
Evidence: Examination or even deposition of the parties

He is the founder and chairman of the board of Arca Capital.

Exhibit3: Excerpt from the website http://www.ar'cacapital.com/en/arca-capital/team and free
translation thereof

He has never had a personal or professional relationship with the plaintiff in the past. He has never
been involved in companies controlled by the plaintiff

Evidence: Examination or deposition of the parties

12.

13.

14.

15.

16.

17.

18.

19.

. However', he is currently minority shareholder in the company New World Resources plc

(“NWR”), which is currently in bankruptcy proceedings, and in which the plaintiff formerly owned
a minority shareholding.

Evidence: Examination or deposition ofthe parties

Current context

During the past few years, the plaintiff has been the object of repeated attacks from the current
Czech government, in particular from President Zeman and the Minister of Finance, Mr. Andrej
Babis.

Exhibit 41 Article published on August 2, 2015 in HRAD.CZ and free translation thereof
Exhibit 5; Article published on January 17, 2016 in BLESK.CZ and free translation thereof
Exhibit 6: Article published on February 25, 2016 in BLESK.CZ and free translation thereof
The plaintiff supports the other side ofthe political spectrum.

Evidence: Exami`nation or deposition of the parties

He was close to Mr. Vaclav Havel and the men who took part in the Velvet Revolution and in the
transition to democracy in the Czech Republic.

Evidence: Examination or deposition of the parties

He also supported Mr. Karel Schwarzenberg, opponent of the current party in power, when he was
a presidential candidate in 2013, running against the current President, Mr. Milos Zeman.

Evidence: Examination or deposition of the parties

The broadcasting of attacks by his detractors is made all the easier because the company controlled
by the Minister of Finance, Mr. Andrej Babis, is the owner of the publisher of the two largest daily
newspapers in the country.

Exhibit 7: Article in Politico on October 29, 2015 and free translation thereof

Exhibit 8: Excerpts from the Trade Register for Agr'ofert and MAFRA and free translations
thereof

These attacks concer'n, frrstly, the bankruptcy of the company OKD, which has heightened tensions
with politicians from the party currently in power, and secondly, the sale of an apartment complex
in which miners employed by this company reside.

Exhibit 42 Article published on August 2, 2015 in HRAD.CZ and free translation thereof

Following the acquisition of OKD in 2004, the plaintiff and his partners restructured the company
in order to focus its main activity on coal mining.

Evidence: Examination or deposition of the parties

In 2008, they successfully conducted an IPO of the parent company, NWR, on the London, Prague
and Warsaw stock markets

Exhibit 9: Press release related to the NWR IPO and free translation thereof

20.

21.

22.

23.

24.

25.

26.

27.

Following its initial public offei‘ing, NWR invested approximately USD 1.7 billion in OKD, which
paid the Czech state the approximate equivalent of USD 1.8 billion in taxes

Evidence: Examination or deposition ofthe parties

During the past few years, OKD, like its competitors has suffered from the global decline in
energy prices, which has particularly affected coal prices

Widely known fact
Evidence: Exaniination or deposition ofthe parties

l\/Iany companies that are active in coal worldwide have declared bankruptcy and had to cease their
operations This trend can still be observed today in the United States, Australia, China as well as
in Europe.

Widely known fact
Evidence: Examination or deposition ofthe parties

ln 2014, the plaintiff and his partners participated in the complete financial restructuring of NWR
in order to improve the company’s financial health, notably including a cash infusion of
approximately 75 million euros by the defendant and his partners

Exhibit 10: Piess releases ofJuly 18 and October 7, 2014 and free translation thereof

Evidence: Examination or deposition of the parties

Notwithstandiiig the measures taken by the partners, the company was declared insolvent in 2016.
Evidence: Examination or deposition of the parties

Exhibit l l: Decision ofthe Regional Court of Ostrava of May 9, 2016 and free translation thereof

As concerns the apartments, the plaintiff is wrongfully accused of not having kept a promise that he
supposedly made to the miners, i.e. that they could purchase the apartments they occupied as
tenants

Exhibit 12: Video posted on Facebook
Exhibit 13: Transcription of the content of the video and free translation thereof

However, this right of pre-emption could only be exercised in case of individual sale of each
apartment and could not be granted if the entire company and its assets were sold to a third party.

Evidence: Examination or deposition of the parties

Exhibit14; Article published by Czech Online News on April 28, 2017 and free translation
thereof

The falseness of these allegations is demonstrated by the fact that last April, Arca Capital filed an
insolvency request against Residomo, the company that owns the apartments, on the grounds that
the latter had created damages of approximately CZK 24 billion for tenants

Exhibit 14: Article published by Czech Online News on April 28, 2017 and free translation
thereof

28.

29.

30.

31.

32.

33.

34.

35.

36.

37.

The Court immediately rejected this request, which was considered unjustified, and ordered Arca
Capital to pay a fine of CZK 50,000 in order to prevent it from submitting requests of this type in
the future.

Exhibit14; Article published by Czech Online News on April 28, 2017 and free translation
thereof

VIOLATION OF THE PLAINTIFF’S PERSONAL PROTECTION RIGHTS

Posts on Facebook

On Api'il 7 and 19, 2017, an incendiary and sensationalistic video about the afore-mentioned facts
was posted on Facebook.

Exhibit 12: Video posted on Facebook

Tliis video, depicting the plaintiff, was posted in English on the Facebook page known as “Bloody
Money of Blackstone, Citibank and CBRE” and in Czech on the Nai'odni Zajem Facebook page.

Exhibit 15: Screenshot ofthe Facebook page “Bloody Money ofBlackstone, Citibank and CBRE”
Exhibit 161 Screenshot of the Facebook page “Narodni Zajem” and free translation thereof

The Czech version has been viewed more than 757,000 times, and the English version has been
viewed more than 71,000 times since its posting.

The Facebook page on which this video was posted is administered by Narodrii Zajem.
Exhibit 16: Screenshot of the Facebook page “Narodni Zajem” and free translation thereof

Some technical research shows that the domain name narodnizajem.com belongs to Arca Capital,
i.e. the defendant’s company.

Exhibit 17: Information about the domain name “Narodni Zajem” and free translation thereof
The defendant was one of the first to share this posting on his Facebook page.
Exhibit 181 Screenshot ofvideo shares and free translation thereof

FG Financial Group, a subsidiary of the defendant’s company Arca Capital, as well as two
employees of the latter also shared this video the day after its posting

Exhibit 18: Screenshot of video shares and free translation thereof
FG Financial Group also posted the video on its website.
Exhibit 19: Screenshot of the FG Financial website and free translation thereof

A large number of comments were posted on Facebook in relation to the video.

38.

39.

40.

41.

42.

43.

Exhibit 201 Screenshot of comments posted on the “Narodni Zajein” Facebook page and free
translation thereof

These posts include numerous death threats and threats of violence.

Exhibit20; Screenshot of comments posted on the “Narodni Zajem” Facebook page and free
translation tliereof.

The following comments can be cited as exainples:

- “Hey, who ’s going to kill Bakala? That son ofa bitch”;

- “What a bastard. Son ofbitch. 1 think he should die su]jfering”;

- “He ’s an insect who should be stepped on”;

- “Thesefat swine should be executed”;

- “Put them all up against the wall and shoot thent”;

- “Ifsonieone killed this son ofa bitch tontorrow, it would be too late! Trash!!! ”;
- “Kill this bastard”;

- “Son ofa bitch... Lynch hi)n”;

- “This son ofa bitch deserves nothing less than a 9 mm hole between the eyes.”

Exhibit 20: Screenshot of comments posted on the “Narodni Zajem” Facebook page and free
translation thereof

After these hate-filled and threatening comments, the administrator of the Facebook page left a
comment inviting the posters to come protest in Nyon.

Exhibit 20: Screenshot of comments posted on the “Narodni Zajem” Facebook page and free
translation thereof

His response was, in effect, as follows: “We have to do something! A protest against the
misappropriation of OKD’s assets is being organized outside Zdenek Bakala’s property in
Switzerland.”

Exhibit 20: Screenshot of comments posted on the “Narodni Zajem” Facebook page and free
translation thereof

The death threats and hate-filled comments continued after this response.

Exhibit 20: Screenshot of comments posted on the “Narodni Zajem” Facebook page and free
translation thereof.

ln effect, following the invitation to the protest, the following comments were posted:
- c‘Throw hint in a nrineshaft and bury him”;

- “Kill this asshole”;

- “Throw him in a stone crusher”;

- “If the President supports hint he probably sueked his diek, and Bakala has to be killed.”

44.

45.

46.

47.

48.

49.

50.

51.

52.

53.

Exhibit 201 Screenshot of comments posted on the “Narodni Zajem” Facebook page and free
translation thereof

Protest in front of the plaintiff’s residence

On April 20, 2017, the defendant informed the media that he was preparing a four-day protest in
front of the plaintist residence in Nyon.

Exhibit 211 Interview published in Lidové noviny on April 22, 2017 and free translation thereof

According to the daily newspaper Lidové noviny, he said that he had submitted an official request
for a protest permit to the Nyon police.

Exhibit 211 liiterview published in Lidové noviny on April 22, 2017 and free translation thereof

The defendant told the press that the goal of the protest was “to make Bakala’s life difficult in a
place where he presents himself as a respectable businessman and investor.”

Exhibit 211 lnterview published in Lidové noviny on April 22, 2017 and free translation thereof

According to an interview with the defendant broadcast on the online TV channel Seznam, he also
said that he would be protesting, ifnecessary even without a permit:

Exhibit 221 Video of April 25, 2017 on the online TV channel Seznam.

Exhibit 22a: Transcription of the video of April 25, 2017 and free translation thereof
...and that it would be possible for protesters to “release their anger” during the protest.
Exhibit 221 Video of April 25, 2017 on the online TV channel Seznam.

Exhibit 22a: Transcription of the video of April 25, 2017 and free translation thereof

lt was written in articles in the Czech press that more than one thousand persons might participate
in this protest.

Exhibit 21: Interview published in Lidove' noviny on April 22, 2017 and free translation thereof

According to the daily newspaper Lidove' noviny, the defendant said that he was thinking about
“chartering a train” to go to Switzerland.

Exhibit 211 lnterview published in Lidové noviny on April 22, 2017 and free translation thereof

According to the local press, he also said that it was possible that hooligans from the Banik Ostrava
soccer club would participate in the protest.

Exhibit 211 Interview published in Lidové noviny on April 22, 2017 and free translation thereof

A visit to the Banik Ostrava club website demonstrates the violence and aggression that some
supporters of this club engage in.

Exhibit 231 Article published on the Czech Radio website on March 25, 2014.

When the reporter from the daily newspaper Lidové noviny asked the defendant if the participation
of such hooli gans posed a threat, the defendant responded that he was waiting for official
confirmation but that he would make a bus available for them and that he would pay for their trip.

54.

55.

56.

57.

58.

59.

60.

61.

Exhibit 211 Interview published in Lidové noviny on April 22, 2017 and free translation thereof

lt should be specified that the daily newspaper Lidove' noviny is published by the publishing house
l\/lAFRA, which belongs to the company of the Minister of Finance, Andrej Babis.

Exhibit 71 Article in Politico on October 29, 2015 and free translation thereof

The plaintiffs attorneys notified the City as well as the police of Nyon of these threats The local
authorities recommended that the plaintiff and his family should not stay in their home in Nyon
during the scheduled days of protest.

Exhibit 241 Exchange of e-mails with the City ofNyon on l\/Iay 3 and 5, 2017
Evidence: Questioning of Ms. Carine Loup

The family followed the advice of the police and left Switzerland for the period of one week, which
meant that the children had to be taken out of School for one week prior to the end of the school
year.

Evidence: Examination or deposition of the parties

On last June 9, the defendant informed the local press that he planned to cancel the protest planned
in Nyon and that he preferred to organize an event in the Czech Republic.

Exhibit 251 E-mail of June 12, 2017 from the police ofthe Canton of Vaud

On June 22, 2017, Ms. Sarah Miéville, deputy city secretary of the City of Nyon, informed the
plaintiffs counsel by telephone that she had received official notification from the defendant,
confirming that the protest would not be taking place.

Evidence: Examination or even deposition of the parties

However, since this information reached the plaintiff only 5 days prior to the protest date, the
plaintiff had already taken the necessary security measures in order to protect his family and his
property, as will be described below.

Evidence: Examination or deposition of the parties

In addition, the possibility of an illegal protest could not be excluded, in light of the context and the
defendant’s statements to the media, notably owing to the fact that he had said that the protest
would take place even without a permit.

Exhibit 221 Video of April 25, 2017 on the online TV channel Seznam.
Exhibit 22a1 Transcription of the video of April 25, 2017 and free translation thereof

The defendant also widely used the media to broadcast his call to protest in front of the plaintiffs
residence As such, there remained a risk that, at their own initiative, a group of protesters would go
to Nyon on the initially scheduled dates

Exhibit 221 Video of April 25, 2017 on the online TV channel Seznam.
Exhibit 22a1 Transcription of the video of April 25, 2017 and free translation thereof.

Evidence: Examination or deposition of the parties

Agitation around the plaintiffs residence

62.

63.

64.

65.

66.

67.

68.

69.

70.

The defendant’s accusations against the plaintiff in the media and the posting of the video on
Facebook generated interest in the inedia.

Evidence: Examination or deposition of the parties

Following the threat of protest launched by the defendant, a Czech television network came to
Switzerland in order to report on the plaintiffs life in Nyon in relation with the protest. This report
was broadcast on April 30, 2017.

Exhibit 261 Report on the Czech channel TV Nova on April 30, 2017
Exhibit 26a1 Transcription ofthe video of April 30, 2017 and free translation thereof

Said report contains particularly detailed images of the plaintiffs house taken from the entrance as
well as wide shots of his residence taken from the lake!

Exhibit 261 Report on the Czech channel TV Nova on April 30, 2017
Exhibit 26a1 Transcription of the video of April 30, 2017 and free translation thereof

lt also showed many details about the security system installed in the plaintiffs home, notably the
placement of surveillance cameras and the fact that barbed wire was installed in the hedges

Exhibit 261 Report on the Czech channel TV Nova on April 30, 2017

Exhibit 26a1 Transcription of the video of April 30, 2017 and free translation thereof
The reporter also rang the plaintiffs doorbell without success

Exhibit 261 Report on the Czech channel TV Nova on April 30, 2017

Exhibit 26a1 Transcription of the video of April 30, 2017 and free translation thereof

She also interviewed the plaintiffs neighbors

Exhibit 261 Report on the Czech channel TV Nova on April 30, 2017

Exhibit 26a1 Transcription of the video of April 30, 2017 and free translation thereof

The reporter commenting on the report stressed that Krupa’s main goal “is to cast opprobrium on
the former coal baron in his new place of residence.” And she concluded by saying “Bakala’s
neighbors do not know him yet, but something tells me that in two months they ’ll know him very
well.”

Exhibit 261 Report on the Czech channel TV Nova on April 30, 2017
Exhibit 26a1 Transcription of the video of April 30, 2017 and free translation thereof

Fuithermore, on May 1, 2017, an unknown person approached the gate at the entrance to the
plaintiffs residence.

Exhibit 271 Criminal complaint on May 2, 2017

Exhibit 281 Video recording taken by the security camera on May 1, 2017 (particularly between
6140 and 9140 minutes)

He posed in front ofthe house and had his photo taken by a woman who accompanied him.

Exhibit 271 Criminal complaint on May 2, 2017

10

71.

72.

73.

74.

75.

76.

77.

78.

79.

80.

Exhibit 281 Video recording taken by the security camera on May 1, 2017 (particularly between
6140 and 9140 minutes)

These two people were speaking Czech to each other and they mentioned the defendant’s name.
Evidence: Questioning of Ms. Catherine Ann Gibson

A vehicle from the property, transporting the plaintiffs three-year-old daughter, arrived at this
tirne, and the gate was opened. The man took this opportunity to enter the plaintiffs property and
to take a photo with his cell phone.

Exhibit 271 Criniinal complaint on May 2, 2017
lt should be remembered that the plaintiff lives in this house with his four children.
Evidence: Examination or deposition of the parties

ln light of the context and threats described above, he could not reasonably tolerate having
unknown persons enter his residence without fear for the safety of his children.

Evidence: Examination or deposition of the parties
A criminal complaint was filed for these facts with the Nyon police.
Exhibit 271 Criminal complaint on May 2, 2017

lt should be mentioned that no incident of this type had occurred since the plaintiff and his family
had been living in Switzerland, i.e. eight years

Evidence: Examination or deposition of the parties; absence of evidence to the contrary

Damages

The plaintiff increased security around his property for five days following the trespassing
described above, in order to prevent a similar event from occurring again.

Exhibit 291 lnvoice from the company Service d’lntervention Rapide SA of May 26, 2017
The costs associated with this measure come to CHF 1,982.90.
Exhibit 291 lnvoice from the company Service d’lntervention Rapide SA of May 26, 2017

To deal with these incitements to violence and with the risks incurred for his physical integrity, his
family’s and his property, the plaintiff had to hire the services of the company Service
d’lntervention Rapide SA (“SlR SA”), so that it could send a security team consisting of three
persons, i.e. two agents during the day and one at night, to monitor the house 24 hours a day during
the week in which the protest was planned, i.e. from June 27 to July 3, 2017.

Evidence: Questioning of Mr. Se’bastien Darnon (employee of SIR SA)

Exhibit 301 Proposal from the company Service d’lntervention Rapide SA of May 29, 2017 and
acceptance of the quote

Exhibit 311 Confirmation of the purchase order of June 1, 2017
The cost ofthese essential measures comes to CHF 15,238.80
ll

Exhibit 301 Proposal from the company Service d’lnter'vention Rapide SA of May 29, 2017 and
acceptance of the quote

Exhibit 311 Confrrmation ofthe purchase order of June 1, 2017

IV. LAW

1. Litigious value

ln accordance with CPC Art. 91, line l, the litigious value is determined by the submissions ln this case,
the amount of the damages established by the plaintiff is CHF 17,221.70, corresponding to the litigious
value.

2. Jurisdiction

Under the terms of Art. 5, point 3 of the Lugano Convention concerning jurisdiction, the recognition and
execution of judgments in civil and commercial matters which entered into effect on January l, 2011
(LC):

“A person domiciled in a Contracting State may, in another Contracting State, be sued.'

in matters relating to tort, delict or quasi-delict in the courts for the place where the harmful
event occurred ” (our bolding).

As concerns actions in tort, CPC Art. 36 states:

“The court at the domicile or registered office of the aggrieved person or the defendant or where
the act occurred or hull its effect has_jurisdiction over actions in tort. ” (our bolding)

ln this case, the defendant organized a four-day protest, from June 27 to 30, 2017, in front of the
plaintiffs domicile in Nyon. This city is thus the place where the aggrieved person’s interests were
effectively attacked, since the plaintiff did not have any other choice birt to increase security around his
residence in order to protect himself and his family from bodily injury, and to protect his assets and
property. The costs related to this increased security constitute damages

Both the plaintiffs domicile and the place where the tort had its effect are located in Nyon. Consequently,
the present Court has jurisdiction as regards the defendant

3. Applicable law

ln the absence of any choice of law (CPIL Art. 132), of the habitual residence of the tortfeasor and the
aggrieved party in the same State (CPIL Art. 133, line l) or of any pre-existing legal relationship between
them (CPIL Art. 133, line 2), the claims arising from a tort are, according to CPIL Art. 133, line 21

12

“governed by the law of the State in which the tort was committed However, if the injury occurs in
another State, the law of that State shall be applicable if the tortfeasor should have foreseen that
the injury would Occur there.”

As described above, the place where the tort occurred is Switzerland. Furthermore, by organizing a
protest in front of the defendant’s residence in Nyon, the defendant had to expect that the result of his tort
would occur in Nyon, i.e. damage to the plaintiffs physical integrity or his family’s, to their assets and
their property, as well as the damage incurred by the cost of security implemented to counter the threats
Consequently, Swiss law is applicable here.

4. Conciliation procedure

According to CPC Art. 199, line a, “the plaintijf may unilaterally waive conciliation ifthe defendant ’s
registered office or domicile is abroad ”

ln the present case, the defendant is domiciled in Slovakia.

The plaintiff has thus decided to waive the conciliation procedure, in compliance with the aforementioned
article.

5. On the merits
Under the terms of Art. 41 ofthe Code of Obligations:

1 Any person who unlawfully causes loss or damage to another, whether willfully or negligently is
obliged to provide compensation

2 A person who willfully causes loss or damage to another in an immoral manner is likewise
obliged to provide compensation

According to prior case law ofthe Federal Courtl:

“The liability in tort established by CO Art. 41 supposes that the four following conditions are met
simultaneously.' a tort, caused by a tortfeasor, damage, and a relationship of causality (natural and
sujj(icient) between the tort and the damage ”

An act is wrongful if it infringes on a general legal right, causing harm either to an absolute right of the
aggrieved person, or to his property; in the latter case, the standard that is infringed on must have as its
goal the protection of the aggrieved person in the rights infringed on by the incriminated ath.

The defendant undertook a media campaign against the plaintiff duriirg which he bragged about launching
virulent attacks against the latter. These attacks included clear incitements for the public to attack the
latter’s person and property. Unafraid of any consequences the defendant organized

1 ATF (Arrét du Tribunal Fe'de'ral [Decision of the Federal Court]) 132 lll 122 of September 13, 2015, consid. 4.1
(and references cited).
2 lbid. consid. 4.1

13

a hate-filled protest in front of the plaintiffs residence and invited Czech miners and hooligans to
paiticipate, while offering to pay their travel expenses The protest was announced in various manners,
notably in hate-filled, insulting and threatening comments to a video posted on Facebook accusing the
plaintiff (see points 29-43). The incitement to violence during the protest is thus clear, since the event was
publicized following comments calling for the plaintiff to be murdered Affecting the plaintiffs absolute
right to his bodily integrity, the incitement to violence constitutes a tort.

The tort supposes solely the capacity of discernrnent without any awareness of the unlawful nature of the
act being 11ecessary3rroi any awareness of all the possible consequences of the act4. ln the present case
there is no doubt about the defendant’ s fault: not only does he have the capacity of discernment, but
furthermore it is with awareness and free will that he incited violence against the plaintiff He was aware
of the prejudicial effects ofhis acts, and he wanted this result.

The damage consists in the involuntary decrease in wealth i.e. the difference between the aggrieved
person s current wealth and what his wealth would have been without the prejudicial event5. ln this
particular case, the damage results from the costs incurred by the security measures taken by the plaintiff
to protect his per'son, his family and his assets The damage is thus directly related to the calls for violence
launched by the defendant The damage corresponds to the costs incurred by the hiring of the security
company to ensure the security of the plaintiffs residence during the week in which the protest was
scheduled The cost ofthese measures was CHF 17,221.70.

In accordance with prior case law of the Federal Court, the relationship of causality is sufficient when the
event under consideration was capable, according to the ordinary course of things and general experience
in life, of leading to a result of the same kind as that which occurred To determine if a fact is the
sufficient cause of a tort, the judge proceeds with an objective retrospective prognosis: placing himself at
the end of the chain of causes, he must retrace the damage for which compensation is being requested in
order to determine liability, and determine whether, in the normal course of things and general experience
in human life, such a consequence remains within the reasonable field of objectively foreseeable
possibilities; in this regard, it is not the subjective foreseeability but rather the objective foreseeability of
the result which countsG.

In the context of the defendant’s incitements to attack the defendant and his assets, the organization of a
protest in front of the plaintiffs residence, to which the defendant invited furious miners and hooligans
from the Czech Republic, is objectively of a nature to create a threat for the physical integrity of the
persons sharing this residence as well as against their assets Such a protest is essentially prone to
degenerating into acts of violence. lt is thus clear and foreseeable that the likely victim of such acts would
take measures to guarantee security around his residence, in front of which the protest was supposed to
occur.

3 ATF 91 ll 25 of l\/larch 16, 1965, consid. 7 (and references cited).

4 ATF 90119 ofJanuaiy 21, 1964 consid. 4.

5 Braconi/Carron/Scyboz in Code of Obligations, annotated, 9th edition, Art. 41, p. 38.

6 Decision of the F ederal Court 5C. 156/2003 of October 23, 2003, consid. 3.1 (and references cited).

14

ln light ofthe preceding, the plaintiff requests compensation for the damage caused by the defendant

>1=>1<>1<

Established in Geneva, on July 14, 2017

For the Plaintiff:

Philippe Neyroud Jean-Marc Carnice'

15

Exhibit 61
Exhibit 71

Exhibit 81

Exhibit 91

Exhibit 101
Exhibit 111
Exhibit 121
Exhibit 131
Exhibit 141

Exhibit 151
Exhibit 161
Exhibit 171
Exhibit 181
Exhibit 191
Exhibit 201

Exhibit 211
Exhibit 221
Exhibit 22a1
Exhibit 231
Exhibit 241
Exhibit 251
Exhibit 261
Exhibit 26a1
Exhibit 271

Article published on February 25, 2016 in BLESK.CZ and free translation thereof
Article in Politico orr October 29, 2015 and free translation thereof

Excerpts from the Trade Register for Agrofert and MAFRA and free translations
thereof

Press release related to the NWR IPO and free translation thereof

Press releases of July 18 and October 7, 2014 and free translation thereof

Decision of the Regional Court of Ostrava of May 9, 2016 and free translation thereof
Video posted on Facebook

Transcription of the content of the video and free translation thereof

Article published by Czech Online News on April 28, 2017 and free translation
thereof

Screenshot of the Facebook page “Bloody Money of Blackstone, Citibank and CBRE”
Screenshot of the Facebook page “Narodni Zajem” and free translation thereof
lnformation about the domain name “Narodni Zajem” and free translation thereof
Screenshot of video shares and free translation thereof

Screenshot of the FG Financial website and free translation thereof

Screenshot of comments posted on the “Narodni Zajem” Facebook page and free
translation thereof

Interview published in Lidové noviny on April 22, 2017 and free translation thereof
Video of April 25, 2017 on the online TV channel Seznam.

Transcription of the video of April 25, 2017 and free translation thereof.

Article published on the Czech Radio website on March 25, 2014.

Exchange of e-mails with the City of Nyon on May 3 and 57 2017

E-mail of June 12, 2017 from the police ofthe Canton of Vaud

Report on the Czech channel TV Nova orr April 30, 2017

Transcription of the video of April 30, 2017 and free translation thereof

Criminal complaint on May 2, 2017

Exhibit 281 Video recording taken by the security camera on May l, 2017 (particularly between
6140 and 9140 minutes)

Exhibit 291 lnvoice from the company Service d’lntervention Rapide SA of May 26, 2017
Exhibit 301 Proposal from the company Service d’lntervention Rapide SA of May 29, 2017 and
acceptance of the quote
Exhibit 31 1 Confirmation of the purchase order of June 1, 2017
>l<>l<>l<

For the Plaintiff:

Philippe Neyroud Jean-l\/larc Carnice'

 

TRANSPERFECT
City ofNew Yorl<, State ofNew York, County ot`l\lew Yorl<

l, lordan lohiison, hereby certify that tire documents are, to the best of my knowledge

and belief and within the given parameters true and accurate translations from Fi~eneh
into English:

Argizw¢macc Kn‘ipa

Décisi¢:m d’irrecevabilité

i)opis 0 zpeivzet§ ialoby ze strany Balcala _ 27»9-2018
Zn<`im' ialoby

 

 

 

 

    

Swo to b re me this
Novcmber 5, 2018

n

 

81 tur§ur ary Pub§ic
§§YNBY ;'*O}j"

[ji;(

.......

/‘,;,f

~\§.~~"ctaa*p~Q-t»’

11

*'/
,»'NO.D?POBSSG?B&`; '§:
g GUAL!F¥EB|N :, §
'.OUEENSCQ€JNTY; ;:_

§§\Xj§llllfifffj]f

conti e><r=,

' 04*03“20?1 ‘
~;'"~.t’vet\°.:~“`oq`

§§ ,7` ~..»~'*\S~l `\\
"!y;! OF N§`; \\\\\

 

Stamp, Nt)tary Public b

YHREE PARK AVENUE, B?TH FLC*C¥R, NEW YORPC NY 100'16 1 T 212.58915553 1 f 212.639.1059 l WWWKR.ANSPERF£CT.CUM
OFFZCES iN 90 ClTlES WDRLDW|DE

